DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/09/21.  Examiner acknowledged that claims 1-11 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first module, second module, third module, fourth module and fifth module;  must be shown or the feature(s) canceled from the claim(s) 10.  No new matter should be entered.
Currently, Figs. 1-4 do not illustrate any modules performing the features in claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 is objected to because of the following informalities:  
Claim 10 ln3, “the apparatus” should be --the light control apparatus-- to reference the same limitation in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F3d 1345, 84 USPQ2d 1495 (Fed. Cir. 2007).  A claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 3, 5, 8, 9 recites “boundary identification.”  It is not clear if applicant is referencing the limitation in claim 1 or establishing a new boundary ID.
Claim 2, 3, 5 recites “preset rule.” It is not clear if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim 2 recites “color data information.” It is not clear if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim 2 recites “the color data information.” It is not clear if applicant is referencing the limitation in claim 1 ln8 or claim 2 ln19.
Claim 3 recites “a valid picture region.” It is not clear if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim 7 recites “M sub-regions.”  It is not clear if applicant is referencing the limitation in claim 5 or establishing a new limitation.
Claim 7 recites “an average color value of pixels.”  It is not clear if applicant is referencing the limitation in claim 5 or establishing a new limitation.
Claim 10 recites “a first module configured for acquiring video data information from a video source.”  It is not clear where the first module comprised in the apparatus resides since the specification disclosed that video data info is HDMI video info (p.20).  If the video source is (e.g., PC, tablet, TV, etc.) according to (p.6), does the first module reside within the video source or the light controller?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Kadijk (US 2010/0020251).
Regarding Claim 1, Kadijk teaches a light control method (Fig. 5) based on boundary identification ([0006] “a display device including an image display region, the display device having an active state and an inactive state”; it’s obvious that the apparatus knows the boundary in order to display the full picture appropriate), applied to a light controller (Fig. 1: 8), wherein the light controller is in communication with a lamp bank (Fig. 1: 2-5; Fig. 4B: 401-404), the lamp bank comprises a plurality of lamp beads (Fig. 4B: 405) connected in sequence. 
Kadijk does not explicitly teach in Fig. 1 the method comprises: acquiring video data information from a video source device; identifying a boundary of a valid picture region in the video data information according to a preset rule; obtaining picture color data information of pixels in a preset valid picture region in a frame picture according to the boundary; generating a corresponding light control signal according to the picture color data information; and outputting the light control signal to the lamp bank to control an operating state of the lamp bank to match a valid picture content.  However, [0027] teaches “a display device 11 having an image display region 10, i.e. the TV-screen…The control unit 6, the data processor unit 7, the memory 12, and possible other units may be part the electronic elements 8 of the TV-set”; [0047] “color scheme may in embodiments be received in its entirety 51, e.g. from a memory, accessed by a computer system or the Internet etc. Alternatively, may the color scheme be generated 52 by a data processor unit from inputs or parameters”; Fig. 1 showing a TV connected to a DVD player where the TV is able to display the correct aspect ratio (boundary of a valid picture region).  This is also evidence by Fig. 1 of Wang (US 2007/0058089); Fig. 2 showing the lamp back being control corresponding to the color scheme; [0029] “The varying illumination is synchronized or generated based on a color scheme”; [0047] “The control unit is next operated to drive 54 light sources so that a varying illumination of the illumination region is generated. The varying illumination of the illumination region is thereby synchronized to the color scheme.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kadijk with corresponding light signals to control the light according to color data information since this creates a more immersive viewing experience, improved color and detail for best picture quality [0002].  Therefore, the subject matter claimed would have been obvious in view of Kadijk.

Regarding Claim 10, Kadijk teaches a light control apparatus (Fig. 1: 1) based on boundary identification ([0006] “a display device including an image display region, the display device having an active state and an inactive state”; it’s obvious that the apparatus knows the boundary in order to display the full picture appropriate), applied to a light controller (Fig. 1: 8), wherein the light controller is in communication with a lamp bank (Fig. 1: 2-5; Fig. 4B: 401-404), the lamp bank comprises a plurality of lamp beads (Fig. 4B: 405) connected in sequence.
Kadijk does not explicitly teach in Fig. 1 the apparatus comprises: a first module, configured for acquiring video data information from a video source device; a second module, configured for identifying a boundary of a valid picture region in the video data information according to a preset rule; a third module, configured for obtaining picture color data information of pixels in a preset valid picture region in a frame picture according to the boundary; a fourth module, configured for generating a corresponding light control signal according to the picture color data information; and a fifth module, configured for outputting the light control signal to the lamp bank to control an operating state of the lamp bank to match a valid picture content.  However, [0027] teaches “a display device 11 having an image display region 10, i.e. the TV-screen…The control unit 6, the data processor unit 7, the memory 12, and possible other units may be part the electronic elements 8 of the TV-set”; [0047] “color scheme may in embodiments be received in its entirety 51, e.g. from a memory, accessed by a computer system or the Internet etc. Alternatively, may the color scheme be generated 52 by a data processor unit from inputs or parameters”; Fig. 1 showing a TV connected to a DVD player where the TV is able to display the correct aspect ratio (boundary of a valid picture region).  This is also evidence by Fig. 1 of Wang (US 2007/0058089); Fig. 2 showing the lamp back being control corresponding to the color scheme; [0029] “The varying illumination is synchronized or generated based on a color scheme”; [0047] “The control unit is next operated to drive 54 light sources so that a varying illumination of the illumination region is generated. The varying illumination of the illumination region is thereby synchronized to the color scheme.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kadijk with corresponding light signals to control the light according to color data information since this creates a more immersive viewing experience, improved color and detail for best picture quality [0002].  Therefore, the subject matter claimed would have been obvious in view of Kadijk.


Regarding Claim 11, Kadijk teaches a computer-readable storage medium (Fig. 1: 12) storing a computer-executable instruction ([0047] “color scheme may in embodiments be received in its entirety 51, e.g. from a memory, accessed by a computer system or the Internet etc.”), wherein the program instruction, when executed by a processor (Fig. 1: 6), causes the processor to perform a light control method (Fig. 5) based on boundary identification ([0006] “a display device including an image display region, the display device having an active state and an inactive state”; it’s obvious that the apparatus knows the boundary in order to display the full picture appropriate).
Kadijk does not explicitly teach in Fig. 1 acquiring video data information from a video source device; identifying a boundary of a valid picture region in the video data information according to a preset rule; obtaining picture color data information of pixels in a preset valid picture region in a frame picture according to the boundary; generating a corresponding light control signal according to the picture color data information; and outputting the light control signal to a lamp bank to control an operating state of the lamp bank to match a valid picture content.  However, [0027] teaches “a display device 11 having an image display region 10, i.e. the TV-screen…The control unit 6, the data processor unit 7, the memory 12, and possible other units may be part the electronic elements 8 of the TV-set”; [0047] “color scheme may in embodiments be received in its entirety 51, e.g. from a memory, accessed by a computer system or the Internet etc. Alternatively, may the color scheme be generated 52 by a data processor unit from inputs or parameters”; Fig. 1 showing a TV connected to a DVD player where the TV is able to display the correct aspect ratio (boundary of a valid picture region).  This is also evidence by Fig. 1 of Wang (US 2007/0058089); Fig. 2 showing the lamp back being control corresponding to the color scheme; [0029] “The varying illumination is synchronized or generated based on a color scheme”; [0047] “The control unit is next operated to drive 54 light sources so that a varying illumination of the illumination region is generated. The varying illumination of the illumination region is thereby synchronized to the color scheme.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kadijk with corresponding light signals to control the light according to color data information since this creates a more immersive viewing experience, improved color and detail for best picture quality [0002].  Therefore, the subject matter claimed would have been obvious in view of Kadijk.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection above and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844